


Exhibit 10.4

 

OCCAM NETWORKS, INC.

 

2006 EQUITY INCENTIVE PLAN

 

(As amended November 29, 2007)

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS PLAN ARE:


 

·           to attract and retain the best available personnel for positions of
substantial responsibility,

 

·           to provide incentives to individuals who perform services to the
Company, and

 

·           to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

 


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS WILL
APPLY:


 


(A)         “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS WILL BE
ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(B)        “AFFILIATE” MEANS ANY CORPORATION OR ANY OTHER ENTITY (INCLUDING, BUT
NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES) CONTROLLING, CONTROLLED BY, OR
UNDER COMMON CONTROL WITH THE COMPANY.


 


(C)         “ANNUAL REVENUE” MEANS THE COMPANY’S OR A BUSINESS UNIT’S NET SALES
FOR THE PERFORMANCE PERIOD, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES; PROVIDED, HOWEVER, THAT PRIOR TO THE PERFORMANCE PERIOD,
THE ADMINISTRATOR SHALL DETERMINE WHETHER ANY SIGNIFICANT ITEM(S) SHALL BE
EXCLUDED OR INCLUDED FROM THE CALCULATION OF ANNUAL REVENUE WITH RESPECT TO ONE
OR MORE PARTICIPANTS.


 


(D)        “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


 


(E)         “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE PLAN
OF OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND OTHER STOCK OR CASH AWARDS AS THE
ADMINISTRATOR MAY DETERMINE.


 

--------------------------------------------------------------------------------



 


(F)         “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT SETTING
FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER THE PLAN. 
THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.


 


(G)        “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(H)        “CASH COLLECTIONS” MEANS THE ACTUAL CASH OR OTHER FREELY NEGOTIABLE
CONSIDERATION, IN ANY CURRENCY, RECEIVED IN SATISFACTION OF ACCOUNTS RECEIVABLE
CREATED BY THE SALE OF ANY COMPANY PRODUCTS OR SERVICES.


 


(I)          “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


(I)                ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


(II)               THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


(III)              A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A
TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER (A) ARE
DIRECTORS AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) ARE ELECTED, OR NOMINATED
FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF
THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT
INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN
ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE
COMPANY); OR


 


(IV)             THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY
WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING
CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST
FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.


 


(J)          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A REFERENCE TO ANY SUCCESSOR
OR AMENDED SECTION OF THE CODE.


 


(K)         “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OF OTHER INDIVIDUALS
SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN ACCORDANCE WITH SECTION 4
HEREOF.


 


(L)          “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(M)        “COMPANY” MEANS OCCAM NETWORKS, INC., A DELAWARE CORPORATION, OR ANY
SUCCESSOR THERETO.


 

2

--------------------------------------------------------------------------------



 


(N)        “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY THE
COMPANY OR ITS AFFILIATES TO RENDER SERVICES TO SUCH ENTITY.


 


(O)        “CUSTOMER SATISFACTION MBOS” MEANS AS TO ANY PARTICIPANT, THE
OBJECTIVE AND MEASURABLE INDIVIDUAL GOALS SET BY A “MANAGEMENT BY OBJECTIVES”
PROCESS AND APPROVED BY THE ADMINISTRATOR, WHICH GOALS RELATE TO THE
SATISFACTION OF EXTERNAL OR INTERNAL CUSTOMER REQUIREMENTS.


 


(P)        “DETERMINATION DATE” MEANS THE LATEST POSSIBLE DATE THAT WILL NOT
JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED UNDER THE PLAN AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.


 


(Q)        “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(R)         “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE OF AWARDS OTHER THAN
INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS DISCRETION MAY DETERMINE
WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN ACCORDANCE WITH UNIFORM AND
NON-DISCRIMINATORY STANDARDS ADOPTED BY THE ADMINISTRATOR FROM TIME TO TIME.


 


(S)         “EARNINGS PER SHARE” MEANS AS TO ANY PERFORMANCE PERIOD, THE
COMPANY’S NET INCOME OR A BUSINESS UNIT’S PRO FORMA NET INCOME, DIVIDED BY A
WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING AND DILUTIVE COMMON EQUIVALENT
SHARES DEEMED OUTSTANDING.


 


(T)         “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ITS AFFILIATES.  NEITHER SERVICE AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL BE SUFFICIENT TO CONSTITUTE
“EMPLOYMENT” BY THE COMPANY.


 


(U)        “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(V)        “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON STOCK
AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH BY REFERENCE TO THE PRICE OF
SUCH STOCK ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM,
INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP
MARKET OF THE NASDAQ STOCK MARKET, ON THE DAY OF DETERMINATION IF THE COMMON
STOCK IS SO LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET
SYSTEM.  IF THE COMMON STOCK IS NOT LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR
A NATIONAL MARKET SYSTEM, THE VALUE OF THE COMMON STOCK WILL BE DETERMINED BY
THE ADMINISTRATOR IN GOOD FAITH.


 


(W)        “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


 


(X)         “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS QUALIFIES
AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE
MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.


 


(Y)        “NET INCOME” MEANS AS TO ANY PERFORMANCE PERIOD, THE INCOME AFTER
TAXES OF THE COMPANY DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, PROVIDED THAT PRIOR TO THE PERFORMANCE PERIOD, THE ADMINISTRATOR
SHALL DETERMINE WHETHER ANY SIGNIFICANT ITEM(S) SHALL BE INCLUDED OR EXCLUDED
FROM THE CALCULATION OF NET INCOME WITH RESPECT TO ONE OR MORE PARTICIPANTS.

 

3

--------------------------------------------------------------------------------



 


(Z)         “NEW ORDERS” MEANS AS TO ANY PERFORMANCE PERIOD, THE FIRM ORDERS FOR
A SYSTEM, PRODUCT, PART, OR SERVICE THAT ARE BEING RECORDED FOR THE FIRST TIME
AS DEFINED IN THE COMPANY’S ORDER RECOGNITION POLICY.


 


(AA)       “NON-OWNER OUTSIDE DIRECTOR” MEANS AN OUTSIDE DIRECTOR WHO IS NOT THE
BENEFICIAL OWNER OF MORE THAN 5% OF THE COMPANY’S OUTSTANDING CAPITAL STOCK.


 


(BB)      “NONSTATUTORY STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS DOES NOT
QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(CC)       “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN THE
MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


(DD)      “OPERATING PROFIT” MEANS AS TO ANY PERFORMANCE PERIOD, THE DIFFERENCE
BETWEEN REVENUE AND RELATED COSTS AND EXPENSES, EXCLUDING INCOME DERIVED FROM
SOURCES OTHER THAN REGULAR ACTIVITIES AND BEFORE INCOME DEDUCTIONS.


 


(EE)       “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


 


(FF)        “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE.


 


(GG)      “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(HH)      “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD.


 


(II)         “PERFORMANCE GOALS” WILL HAVE THE MEANING SET FORTH IN SECTION 11
OF THE PLAN.


 


(JJ)         “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF THE COMPANY OR SUCH
OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(KK)       “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN SHARES WHICH MAY BE
EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING
CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO SECTION 10.


 


(LL)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH, SHARES OR OTHER
SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION 10.


 


(MM)     “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER OF
SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND THEREFORE, THE SHARES
ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  SUCH RESTRICTIONS MAY BE BASED
ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET LEVELS OF PERFORMANCE, OR THE
OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE ADMINISTRATOR.


 


(NN)      “PLAN” MEANS THIS 2006 EQUITY INCENTIVE PLAN.

 

4

--------------------------------------------------------------------------------



 


(OO)      “PRO FORMA NET INCOME” MEANS AS TO ANY BUSINESS UNIT FOR ANY
PERFORMANCE PERIOD, THE NET INCOME OF SUCH BUSINESS UNIT, MINUS ALLOCATIONS OF
DESIGNATED CORPORATE EXPENSES.


 


(PP)      “PRODUCT SHIPMENTS” MEANS AS TO ANY PERFORMANCE PERIOD, THE
QUANTITATIVE AND MEASURABLE NUMBER OF UNITS OF A PARTICULAR PRODUCT THAT SHIPPED
DURING SUCH PERFORMANCE PERIOD.


 


(QQ)      “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO AN AWARD OF
RESTRICTED STOCK UNDER SECTION 8 OF THE PLAN, OR ISSUED PURSUANT TO THE EARLY
EXERCISE OF AN OPTION.


 


(RR)        “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED PURSUANT TO
SECTION 9.  EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND UNSECURED
OBLIGATION OF THE COMPANY.


 


(SS)       “RETURN ON DESIGNATED ASSETS” MEANS AS TO ANY PERFORMANCE PERIOD, THE
PRO FORMA NET INCOME OF A BUSINESS UNIT, DIVIDED BY THE AVERAGE OF BEGINNING AND
ENDING BUSINESS UNIT DESIGNATED ASSETS, OR NET INCOME OF THE COMPANY, DIVIDED BY
THE AVERAGE OF BEGINNING AND ENDING DESIGNATED CORPORATE ASSETS.


 


(TT)        “RETURN ON EQUITY” MEANS, AS TO ANY PERFORMANCE PERIOD, THE
PERCENTAGE EQUAL TO THE VALUE OF THE COMPANY’S OR ANY BUSINESS UNIT’S COMMON
STOCK INVESTMENTS AT THE END OF SUCH PERFORMANCE PERIOD, DIVIDED BY THE VALUE OF
SUCH COMMON STOCK INVESTMENTS AT THE START OF SUCH PERFORMANCE PERIOD, EXCLUDING
ANY COMMON STOCK INVESTMENTS SO DESIGNATED BY THE ADMINISTRATOR.


 


(UU)      “RETURN ON SALES” MEANS AS TO ANY PERFORMANCE PERIOD, THE PERCENTAGE
EQUAL TO THE COMPANY’S NET INCOME OR THE BUSINESS UNIT’S PRO FORMA NET INCOME,
DIVIDED BY THE COMPANY’S OR THE BUSINESS UNIT’S ANNUAL REVENUE.


 


(VV)      “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR TO
RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO THE
PLAN.


 


(WW)     “SECTION 16(B)” MEANS SECTION 16(B) OF THE EXCHANGE ACT.


 


(XX)       “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


 


(YY)      “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 15 OF THE PLAN.


 


(ZZ)       “STOCK APPRECIATION RIGHT” MEANS AN AWARD, GRANTED ALONE OR IN
CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 7 IS DESIGNATED AS A STOCK
APPRECIATION RIGHT.


 


(AAA)     “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(BBB)    “SUCCESSOR CORPORATION” HAS THE MEANING GIVEN TO SUCH TERM IN
SECTION 15(C) OF THE PLAN.


 

5

--------------------------------------------------------------------------------



 


3.             STOCK SUBJECT TO THE PLAN.


 


(A)         STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF SECTION 15
OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE AWARDED AND SOLD
UNDER THE PLAN IS 1,700,000 SHARES PLUS (I) ANY SHARES THAT, AS OF THE DATE OF
STOCKHOLDER APPROVAL OF THIS PLAN, HAVE BEEN RESERVED BUT NOT ISSUED PURSUANT TO
ANY AWARDS GRANTED UNDER THE COMPANY’S 2000 STOCK INCENTIVE PLAN (THE “2000
PLAN”), AND ARE NOT SUBJECT TO ANY AWARDS GRANTED THEREUNDER, AND (II) ANY
SHARES SUBJECT TO STOCK OPTIONS OR SIMILAR AWARDS GRANTED UNDER THE 2000 PLAN,
THAT EXPIRE OR OTHERWISE TERMINATE WITHOUT HAVING BEEN EXERCISED IN FULL AND
SHARES ISSUED PURSUANT TO AWARDS GRANTED UNDER THE 2000 PLAN, THAT ARE FORFEITED
TO OR REPURCHASED BY THE COMPANY, AND (III) AN ANNUAL INCREASE TO BE ADDED ON
THE FIRST DAY OF THE COMPANY’S FISCAL YEAR BEGINNING IN 2007, EQUAL TO THE
LESSER OF (A) 750,000 SHARES, (B) THREE PERCENT (3%) OF THE OUTSTANDING SHARES
ON SUCH DATE, OR (C) AN AMOUNT DETERMINED BY THE BOARD.   THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 


(B)        FULL VALUE AWARDS.  ANY SHARES SUBJECT TO AWARDS GRANTED OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE UNITS, PERFORMANCE SHARES
AND STOCK APPRECIATION RIGHTS WILL BE COUNTED AGAINST THE NUMERICAL LIMITS OF
THIS SECTION 3 AS TWO (2) SHARES FOR EVERY ONE (1) SHARE SUBJECT THERETO. 
FURTHER, IF SHARES ACQUIRED PURSUANT TO ANY SUCH AWARD ARE FORFEITED OR
REPURCHASED BY THE COMPANY AND WOULD OTHERWISE RETURN TO THE PLAN PURSUANT TO
SECTION 3(C), TWO (2) TIMES THE NUMBER OF SHARES SO FORFEITED OR REPURCHASED
WILL RETURN TO THE PLAN AND WILL AGAIN BECOME AVAILABLE FOR ISSUANCE.


 


(C)         LAPSED AWARDS.  IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE WITHOUT
HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO RESTRICTED STOCK, RESTRICTED
STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE UNITS, IS FORFEITED TO OR
REPURCHASED BY THE COMPANY, THE UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN
OPTIONS AND STOCK APPRECIATION RIGHTS), THE FORFEITED OR REPURCHASED SHARES
WHICH WERE SUBJECT THERETO WILL BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER
THE PLAN (UNLESS THE PLAN HAS TERMINATED).  WITH RESPECT TO STOCK APPRECIATION
RIGHTS, ALL OF THE SHARES COVERED BY THE AWARD (THAT IS, SHARES ACTUALLY ISSUED
PURSUANT TO A STOCK APPRECIATION RIGHT, AS WELL AS THE SHARES THAT REPRESENT
PAYMENT OF THE EXERCISE PRICE) WILL CEASE TO BE AVAILABLE UNDER THE PLAN. 
HOWEVER, SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER THE PLAN UNDER ANY AWARD
WILL NOT BE RETURNED TO THE PLAN AND WILL NOT BECOME AVAILABLE FOR FUTURE
DISTRIBUTION UNDER THE PLAN; PROVIDED, HOWEVER, THAT IF UNVESTED SHARES OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE
UNITS ARE REPURCHASED BY THE COMPANY OR ARE FORFEITED TO THE COMPANY, SUCH
SHARES WILL BECOME AVAILABLE FOR FUTURE GRANT UNDER THE PLAN.  SHARES USED TO
PAY THE TAX AND EXERCISE PRICE OF AN AWARD WILL NOT BECOME AVAILABLE FOR FUTURE
GRANT OR SALE UNDER THE PLAN.  TO THE EXTENT AN AWARD UNDER THE PLAN IS PAID OUT
IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT RESULT IN REDUCING THE
NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.  NOTWITHSTANDING THE
FOREGOING AND, SUBJECT TO ADJUSTMENT PROVIDED IN SECTION 15, THE MAXIMUM NUMBER
OF SHARES THAT MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS WILL
EQUAL THE AGGREGATE SHARE NUMBER STATED IN SECTION 3(A), PLUS, TO THE EXTENT
ALLOWABLE UNDER SECTION 422 OF THE CODE, ANY SHARES THAT BECOME AVAILABLE FOR
ISSUANCE UNDER THE PLAN UNDER THIS SECTION 3(C).

 

6

--------------------------------------------------------------------------------



 


4.             ADMINISTRATION OF THE PLAN.


 


(A)         PROCEDURE.


 


(I)        MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES WITH RESPECT TO
DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


 


(II)       SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES IT
TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN WILL BE
ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


 


(III)      RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS
HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER
WILL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


 


(IV)      OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN WILL BE
ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE WILL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)        POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE PLAN,
AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED BY THE
BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE AUTHORITY, IN ITS
DISCRETION:


 


(I)        TO DETERMINE THE FAIR MARKET VALUE;


 


(II)       TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE GRANTED
HEREUNDER;


 


(III)      TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;


 


(IV)      TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


 


(V)       TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE
PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


 


(VI)      TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION 20(C) OF THE PLAN). 
NOTWITHSTANDING THE PREVIOUS SENTENCE, THE ADMINISTRATOR MAY NOT MODIFY OR AMEND
AN OPTION OR STOCK APPRECIATION RIGHT TO REDUCE THE EXERCISE PRICE OF SUCH
OPTION OR STOCK APPRECIATION RIGHT AFTER IT HAS BEEN GRANTED (EXCEPT FOR
ADJUSTMENTS MADE PURSUANT TO SECTION 15), AND NEITHER MAY THE ADMINISTRATOR
CANCEL ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT AND IMMEDIATELY
REPLACE IT WITH A NEW OPTION OR STOCK APPRECIATION RIGHT WITH A LOWER EXERCISE
PRICE;


 


(VII)     TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR;

 

7

--------------------------------------------------------------------------------



 


(VIII)    TO ALLOW A PARTICIPANT TO DEFER THE RECEIPT OF THE PAYMENT OF CASH OR
THE DELIVERY OF SHARES THAT WOULD OTHERWISE BE DUE TO SUCH PARTICIPANT UNDER AN
AWARD PURSUANT TO SUCH PROCEDURES AS THE ADMINISTRATOR MAY DETERMINE; AND


 


(IX)       TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.


 


(C)         EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S DECISIONS,
DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND BINDING ON ALL PARTICIPANTS
AND ANY OTHER HOLDERS OF AWARDS.


 


5.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS, PERFORMANCE UNITS,
PERFORMANCE SHARES AND SUCH OTHER CASH OR STOCK AWARDS AS THE ADMINISTRATOR
DETERMINES MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY.


 


6.             STOCK OPTIONS.


 


(A)         LIMITATIONS.  EACH OPTION WILL BE DESIGNATED IN THE AWARD AGREEMENT
AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER,
NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET
VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR
(UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000,
SUCH OPTIONS WILL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF
THIS SECTION 6(A), INCENTIVE STOCK OPTIONS WILL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES WILL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


 


(B)        NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION TO
DETERMINE THE NUMBER OF OPTIONS GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING
ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED OPTIONS COVERING MORE THAN
75,000 SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A
PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED OPTIONS
COVERING UP TO AN ADDITIONAL 175,000 SHARES.


 


(C)         TERM OF OPTION.  THE ADMINISTRATOR WILL DETERMINE THE TERM OF EACH
OPTION IN ITS SOLE DISCRETION.  ANY OPTION GRANTED UNDER THE PLAN WILL NOT BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE OF GRANT OR
SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.  MOREOVER, IN THE
CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE
INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT
(10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY
OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION WILL BE FIVE
(5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE
AWARD AGREEMENT.


 


(D)        OPTION EXERCISE PRICE AND CONSIDERATION.


 


(I)        EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE
ISSUED PURSUANT TO EXERCISE OF AN OPTION WILL BE DETERMINED BY THE
ADMINISTRATOR, BUT WILL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE
ON THE DATE OF GRANT.  IN ADDITION, IN THE CASE OF AN


 

8

--------------------------------------------------------------------------------



 


INCENTIVE STOCK OPTION GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE PER SHARE EXERCISE PRICE WILL BE NO LESS THAN 110% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 6(D), OPTIONS MAY BE GRANTED WITH A PER SHARE
EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT PURSUANT TO A TRANSACTION DESCRIBED IN, AND IN A MANNER CONSISTENT
WITH, SECTION 424(A) OF THE CODE.  THE ADMINISTRATOR MAY NOT MODIFY OR AMEND AN
OPTION TO REDUCE THE EXERCISE PRICE OF SUCH OPTION AFTER IT HAS BEEN GRANTED
(EXCEPT FOR ADJUSTMENTS MADE PURSUANT TO SECTION 15 OF THE PLAN) NOR MAY THE
ADMINISTRATOR CANCEL ANY OUTSTANDING OPTION AND REPLACE IT WITH A NEW OPTION,
STOCK APPRECIATION RIGHT, OR OTHER AWARD WITH A LOWER EXERCISE PRICE, UNLESS, IN
EITHER CASE, SUCH ACTION IS APPROVED BY THE COMPANY’S STOCKHOLDERS.


 


(II)       WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS GRANTED,
THE ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE EXERCISED
AND WILL DETERMINE ANY CONDITIONS THAT MUST BE SATISFIED BEFORE THE OPTION MAY
BE EXERCISED.


 


(III)      FORM OF CONSIDERATION.  THE ADMINISTRATOR WILL DETERMINE THE
ACCEPTABLE FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE
METHOD OF PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


(E)         EXERCISE OF OPTION.


 


(I)        PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION GRANTED
HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT SUCH
TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET FORTH
IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A
SHARE.


 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.

 


(II)       TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A PARTICIPANT
CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE PARTICIPANT’S TERMINATION
AS THE RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT MAY
EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE DATE OF
TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR THREE (3) MONTHS
FOLLOWING THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE
ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE
OPTION WILL REVERT TO THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE
OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION WILL REVERT TO THE
PLAN.

 

9

--------------------------------------------------------------------------------


(III)          DISABILITY OF PARTICIPANT.  IF A PARTICIPANT CEASES TO BE A
SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE PARTICIPANT
MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION
(BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET
FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD
AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING
THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR,
IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER
ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL
REVERT TO THE PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT EXERCISE HIS
OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND
THE SHARES COVERED BY SUCH OPTION WILL REVERT TO THE PLAN.


 


(IV)          DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES WHILE A SERVICE
PROVIDER, THE OPTION MAY BE EXERCISED FOLLOWING THE PARTICIPANT’S DEATH WITHIN
SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT
THE OPTION IS VESTED ON THE DATE OF DEATH (BUT IN NO EVENT MAY THE OPTION BE
EXERCISED LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN
THE AWARD AGREEMENT), BY THE PARTICIPANT’S DESIGNATED BENEFICIARY, PROVIDED SUCH
BENEFICIARY HAS BEEN DESIGNATED PRIOR TO PARTICIPANT’S DEATH IN A FORM
ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH BENEFICIARY HAS BEEN DESIGNATED BY
THE PARTICIPANT, THEN SUCH OPTION MAY BE EXERCISED BY THE PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE PERSON(S) TO WHOM THE
OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR IN ACCORDANCE WITH
THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE ABSENCE OF A SPECIFIED TIME IN THE
AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS
FOLLOWING PARTICIPANT’S DEATH.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR,
IF AT THE TIME OF DEATH PARTICIPANT IS NOT VESTED AS TO HIS OR HER ENTIRE
OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL
IMMEDIATELY REVERT TO THE PLAN.  IF THE OPTION IS NOT SO EXERCISED WITHIN THE
TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH
OPTION WILL REVERT TO THE PLAN.


 


(V)           OTHER TERMINATION.  A PARTICIPANT’S AWARD AGREEMENT MAY ALSO
PROVIDE THAT IF THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF
PARTICIPANT’S STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE PARTICIPANT’S
DEATH OR DISABILITY) WOULD RESULT IN LIABILITY UNDER SECTION 16(B), THEN THE
OPTION WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE
OPTION SET FORTH IN THE AWARD AGREEMENT, OR (B) THE 10TH DAY AFTER THE LAST DATE
ON WHICH SUCH EXERCISE WOULD RESULT IN SUCH LIABILITY UNDER SECTION 16(B). 
FINALLY, A PARTICIPANT’S AWARD AGREEMENT MAY ALSO PROVIDE THAT IF THE EXERCISE
OF THE OPTION FOLLOWING THE TERMINATION OF THE PARTICIPANT’S STATUS AS A SERVICE
PROVIDER (OTHER THAN UPON THE PARTICIPANT’S DEATH OR DISABILITY) WOULD BE
PROHIBITED AT ANY TIME SOLELY BECAUSE THE ISSUANCE OF SHARES WOULD VIOLATE THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, THEN THE OPTION WILL
TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE OPTION, OR
(B) THE EXPIRATION OF A PERIOD OF THREE (3) MONTHS AFTER THE TERMINATION OF THE
PARTICIPANT’S STATUS AS A SERVICE PROVIDER DURING WHICH THE EXERCISE OF THE
OPTION WOULD NOT BE IN VIOLATION OF SUCH REGISTRATION REQUIREMENTS.


 


(VI)          ADMINISTRATOR DISCRETION.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY, AFTER AN OPTION IS GRANTED, EXTEND THE MAXIMUM TERM OF AN
OPTION (SUBJECT TO SECTION 6(C) REGARDING INCENTIVE STOCK OPTIONS) OR THE
POST-TERMINATION EXERCISABILITY PERIOD OF AN OPTION PROVIDED, HOWEVER, THAT SUCH
OPTION SHALL TERMINATE NO LATER THAN FOLLOWING THE EXPIRATION OF TEN (10) YEARS
FROM THE GRANT DATE.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, ANY
EXTENSION OF THE


 

10

--------------------------------------------------------------------------------



 


TERM OR POST-TERMINATION EXERCISABILITY PERIOD OF AN OPTION PURSUANT TO THIS
SECTION 6(E)(VI) SHALL COMPLY WITH SECTION 409A OF THE CODE.


 


7.             STOCK APPRECIATION RIGHTS.


 


(A)           GRANT OF STOCK APPRECIATION RIGHTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, A STOCK APPRECIATION RIGHT MAY BE GRANTED TO SERVICE
PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS WILL BE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION.


 


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF STOCK APPRECIATION RIGHTS GRANTED TO ANY PARTICIPANT,
PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED STOCK
APPRECIATION RIGHTS COVERING MORE THAN 125,000 SHARES.  NOTWITHSTANDING THE
FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, AN EMPLOYEE MAY BE GRANTED STOCK APPRECIATION RIGHTS COVERING UP TO AN
ADDITIONAL 200,000 SHARES.


 


(C)           EXERCISE PRICE AND OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO THE
PROVISIONS OF THE PLAN, WILL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND
CONDITIONS OF STOCK APPRECIATION RIGHTS GRANTED UNDER THE PLAN, PROVIDED,
HOWEVER, THAT THE EXERCISE PRICE WILL BE NOT LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT.  THE ADMINISTRATOR MAY NOT MODIFY OR
AMEND A STOCK APPRECIATION RIGHT TO REDUCE THE EXERCISE PRICE OF SUCH STOCK
APPRECIATION RIGHT AFTER IT HAS BEEN GRANTED (EXCEPT FOR ADJUSTMENTS MADE
PURSUANT TO SECTION 15 OF THE PLAN) NOR MAY THE ADMINISTRATOR CANCEL ANY
OUTSTANDING STOCK APPRECIATION RIGHT AND REPLACE IT WITH A NEW STOCK
APPRECIATION RIGHT, OPTION, OR OTHER AWARD WITH A LOWER EXERCISE PRICE, UNLESS,
IN EITHER CASE, SUCH ACTION IS APPROVED BY THE COMPANY’S STOCKHOLDERS.


 


(D)           STOCK APPRECIATION RIGHT AGREEMENT.  EACH STOCK APPRECIATION RIGHT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE EXERCISE
PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE CONDITIONS OF EXERCISE, AND
SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
WILL DETERMINE.


 


(E)           EXPIRATION OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION
RIGHT GRANTED UNDER THE PLAN WILL EXPIRE UPON THE DATE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE RULES OF SECTION 6(E) ALSO WILL APPLY TO
STOCK APPRECIATION RIGHTS.


 


(F)            PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT.  UPON EXERCISE OF A
STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE ENTITLED TO RECEIVE PAYMENT FROM
THE COMPANY IN AN AMOUNT DETERMINED BY MULTIPLYING:


 


(I)            THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE
DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


 


(II)           THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION
RIGHT IS EXERCISED.


 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

11

--------------------------------------------------------------------------------



 


(G)           ADMINISTRATOR DISCRETION.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY, AFTER A STOCK APPRECIATION RIGHT IS GRANTED, EXTEND THE MAXIMUM
TERM OF A STOCK APPRECIATION RIGHT OR THE POST-TERMINATION EXERCISABILITY PERIOD
OF A STOCK APPRECIATION RIGHT PROVIDED, HOWEVER, THAT SUCH STOCK APPRECIATION
RIGHT SHALL TERMINATE NO LATER THAN FOLLOWING THE EXPIRATION OF TEN (10) YEARS
FROM THE GRANT DATE.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, ANY
EXTENSION OF THE TERM OR POST-TERMINATION EXERCISABILITY PERIOD OF A STOCK
APPRECIATION RIGHT PURSUANT TO THIS SECTION 7(G) SHALL COMPLY WITH SECTION 409A
OF THE CODE.


 


8.             RESTRICTED STOCK.


 


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH AMOUNTS AS THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE.


 


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK WILL
BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERIOD OF RESTRICTION,
THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.  NOTWITHSTANDING THE
FOREGOING SENTENCE, DURING ANY FISCAL YEAR NO PARTICIPANT WILL RECEIVE MORE THAN
AN AGGREGATE OF 125,000 SHARES OF RESTRICTED STOCK; PROVIDED, HOWEVER, THAT IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 200,000 SHARES OF RESTRICTED
STOCK.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, SHARES OF RESTRICTED
STOCK WILL BE HELD BY THE COMPANY AS ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH
SHARES HAVE LAPSED.


 


(C)           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 8, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


 


(D)           OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE.


 


(E)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 8, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE ADMINISTRATOR, IN ITS
DISCRETION, MAY ACCELERATE THE TIME AT WHICH ANY RESTRICTIONS WILL LAPSE OR BE
REMOVED.


 


(F)            VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, SERVICE
PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


 


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO
SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE
SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


 

12

--------------------------------------------------------------------------------



 


(H)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


 


9.             RESTRICTED STOCK UNITS.


 


(A)           GRANT.  RESTRICTED STOCK UNITS MAY BE GRANTED AT ANY TIME AND FROM
TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR.  EACH RESTRICTED STOCK UNIT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY SUCH OTHER TERMS
AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE,
INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS RELATED TO THE GRANT, THE
NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 9(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR. 
NOTWITHSTANDING THE ANYTHING TO THE CONTRARY IN THIS SUBSECTION (A), DURING ANY
FISCAL YEAR OF THE COMPANY, NO PARTICIPANT WILL RECEIVE MORE THAN AN AGGREGATE
OF 125,000 RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN CONNECTION WITH A
PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN
AGGREGATE OF UP TO AN ADDITIONAL 200,000 RESTRICTED STOCK UNITS.


 


(B)           VESTING CRITERIA AND OTHER TERMS.  THE ADMINISTRATOR WILL SET
VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF RESTRICTED STOCK UNITS THAT WILL
BE PAID OUT TO THE PARTICIPANT.  AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY RESTRICTIONS FOR
SUCH RESTRICTED STOCK UNITS.  EACH AWARD OF RESTRICTED STOCK UNITS WILL BE
EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING CRITERIA, AND SUCH
OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL
DETERMINE.


 


(C)           EARNING RESTRICTED STOCK UNITS.  UPON MEETING THE APPLICABLE
VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A PAYOUT AS
SPECIFIED IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME
AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY REDUCE OR WAIVE ANY VESTING CRITERIA THAT MUST BE MET TO RECEIVE
A PAYOUT, PROVIDED THAT, UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, THE
PAYOUT OF SUCH ACCELERATED AWARD SHALL BE STRUCTURED TO COMPLY WITH SECTION 409A
OF THE CODE.


 


(D)           FORM AND TIMING OF PAYMENT.  PAYMENT OF EARNED RESTRICTED STOCK
UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE(S) SET FORTH IN THE
AWARD AGREEMENT.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED
RESTRICTED STOCK UNITS IN CASH, SHARES, OR A COMBINATION THEREOF.  SHARES
REPRESENTED BY RESTRICTED STOCK UNITS THAT ARE FULLY PAID IN CASH AGAIN WILL BE
AVAILABLE FOR GRANT UNDER THE PLAN.


 


(E)           CANCELLATION.  ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL
UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE COMPANY.


 


10.           PERFORMANCE UNITS AND PERFORMANCE SHARES.


 


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT PROVIDED THAT DURING ANY
FISCAL YEAR, NO PARTICIPANT WILL RECEIVE MORE THAN 125,000 PERFORMANCE SHARES.

 

13

--------------------------------------------------------------------------------



 


NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED UP TO AN ADDITIONAL
200,000 PERFORMANCE SHARES.


 


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS (INCLUDING, WITHOUT
LIMITATION, CONTINUED STATUS AS A SERVICE PROVIDER) IN ITS DISCRETION WHICH,
DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE THE NUMBER OR
VALUE OF PERFORMANCE UNITS/SHARES THAT WILL BE PAID OUT TO THE PARTICIPANT.  THE
ADMINISTRATOR MAY SET PERFORMANCE OBJECTIVES BASED UPON THE ACHIEVEMENT OF
COMPANY-WIDE, DIVISIONAL, OR INDIVIDUAL GOALS, OR ANY OTHER BASIS DETERMINED BY
THE ADMINISTRATOR IN ITS DISCRETION.  EACH AWARD OF PERFORMANCE UNITS/SHARES
WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERFORMANCE
PERIOD, AND SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.


 


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS HAVE BEEN ACHIEVED.  AFTER THE GRANT OF A PERFORMANCE UNIT/SHARE, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS FOR SUCH PERFORMANCE UNIT/SHARE, PROVIDED
THAT, UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, THE PAYOUT OF SUCH
ACCELERATED AWARD SHALL BE STRUCTURED TO COMPLY WITH SECTION 409A OF THE CODE.


 


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


 


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


 


11.           PERFORMANCE GOALS.  THE GRANTING AND/OR VESTING OF AWARDS OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES AND PERFORMANCE
UNITS AND OTHER INCENTIVES UNDER THE PLAN MAY BE MADE SUBJECT TO THE ATTAINMENT
OF PERFORMANCE GOALS RELATING TO ONE OR MORE BUSINESS CRITERIA WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE AND MAY PROVIDE FOR A TARGETED LEVEL OR
LEVELS OF ACHIEVEMENT (“PERFORMANCE GOALS”) INCLUDING ONE OR MORE OF THE
FOLLOWING MEASURES: (A) ANNUAL REVENUE, (B) CASH COLLECTIONS, (C) CUSTOMER
SATISFACTION MBOS, (D) EARNINGS PER SHARE, (E) NET INCOME, (F) NEW ORDERS,
(G) OPERATING PROFIT, (H) PRO FORMA NET INCOME, (I) RETURN ON DESIGNATED ASSETS,
(J) RETURN ON EQUITY, (K) RETURN ON SALES, AND (L) PRODUCT SHIPMENTS.  ANY


 

14

--------------------------------------------------------------------------------



 


PERFORMANCE GOALS MAY BE USED TO MEASURE THE PERFORMANCE OF THE COMPANY AS A
WHOLE OR A BUSINESS UNIT OF THE COMPANY AND MAY BE MEASURED RELATIVE TO A PEER
GROUP OR INDEX.  THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO
PARTICIPANT AND FROM AWARD TO AWARD.  ANY CRITERIA USED MAY BE (I) MEASURED IN
ABSOLUTE TERMS, (II) COMPARED TO ANOTHER COMPANY OR COMPANIES, (III) MEASURED
AGAINST THE PERFORMANCE OF THE COMPANY AS A WHOLE OR A SEGMENT OF THE COMPANY
AND/OR (IV) MEASURED ON A PRE-TAX OR POST-TAX BASIS (IF APPLICABLE).  PRIOR TO
THE DETERMINATION DATE, THE ADMINISTRATOR WILL DETERMINE WHETHER ANY SIGNIFICANT
ELEMENT(S) WILL BE INCLUDED IN OR EXCLUDED FROM THE CALCULATION OF ANY
PERFORMANCE GOAL WITH RESPECT TO ANY PARTICIPANT.


 


12.           [RESERVED]


 


13.           LEAVES OF ABSENCE/TRANSFER BETWEEN LOCATIONS.  UNLESS THE
ADMINISTRATOR PROVIDES OTHERWISE, VESTING OF AWARDS GRANTED HEREUNDER WILL BE
SUSPENDED DURING ANY UNPAID LEAVE OF ABSENCE.  A SERVICE PROVIDER WILL NOT CEASE
TO BE AN EMPLOYEE IN THE CASE OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE
COMPANY OR (II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE
COMPANY AND ITS AFFILIATES.  FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH
LEAVE MAY EXCEED NINETY (90) DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH
LEAVE IS GUARANTEED BY STATUTE OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF
A LEAVE OF ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, THEN THREE
(3) MONTHS FOLLOWING THE NINETY-FIRST (91ST) DAY OF SUCH LEAVE ANY INCENTIVE
STOCK OPTION HELD BY THE PARTICIPANT WILL CEASE TO BE TREATED AS AN INCENTIVE
STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS A NONSTATUTORY STOCK
OPTION.


 


14.           TRANSFERABILITY OF AWARDS.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED,
TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
PARTICIPANT, ONLY BY THE PARTICIPANT.  WITH THE APPROVAL OF THE ADMINISTRATOR, A
PARTICIPANT MAY, IN A MANNER SPECIFIED BY THE ADMINISTRATOR, (A) TRANSFER AN
AWARD TO A PARTICIPANT’S SPOUSE OR FORMER SPOUSE PURSUANT TO A COURT-APPROVED
DOMESTIC RELATIONS ORDER WHICH RELATES TO THE PROVISION OF CHILD SUPPORT,
ALIMONY PAYMENTS OR MARITAL PROPERTY RIGHTS, AND (B) TRANSFER AN OPTION BY BONA
FIDE GIFT AND NOT FOR ANY CONSIDERATION, TO (I) A MEMBER OR MEMBERS OF THE
PARTICIPANT’S IMMEDIATE FAMILY, (II) A TRUST ESTABLISHED FOR THE EXCLUSIVE
BENEFIT OF THE PARTICIPANT AND/OR MEMBER(S) OF THE PARTICIPANT’S IMMEDIATE
FAMILY, (III) A PARTNERSHIP, LIMITED LIABILITY COMPANY OF OTHER ENTITY WHOSE
ONLY PARTNERS OR MEMBERS ARE THE PARTICIPANT AND/OR MEMBER(S) OF THE
PARTICIPANT’S IMMEDIATE FAMILY, OR (IV) A FOUNDATION IN WHICH THE PARTICIPANT
AND/OR MEMBER(S) OF THE PARTICIPANT’S IMMEDIATE FAMILY CONTROL THE MANAGEMENT OF
THE FOUNDATION’S ASSETS.  FOR PURPOSES OF THIS SECTION 14, “IMMEDIATE FAMILY”
SHALL MEAN THE PARTICIPANT’S SPOUSE, FORMER SPOUSE, CHILDREN, GRANDCHILDREN,
PARENTS, GRANDPARENTS, SIBLINGS, NIECES, NEPHEWS, PARENTS-IN-LAW, SONS-IN-LAW,
DAUGHTERS-IN-LAW, BROTHERS-IN-LAW, SISTERS-IN-LAW, INCLUDING ADOPTIVE OR STEP
RELATIONSHIPS AND ANY PERSON SHARING THE PARTICIPANT’S HOUSEHOLD (OTHER THAN AS
A TENANT OR EMPLOYEE).


 


15.           ADJUSTMENTS; DISSOLUTION OR LIQUIDATION; MERGER OR CHANGE IN
CONTROL.


 


(A)           ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS, THE ADMINISTRATOR, IN
ORDER TO PREVENT DIMINUTION OR

 

15

--------------------------------------------------------------------------------


 


ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE
UNDER THE PLAN, MAY (IN ITS SOLE DISCRETION) ADJUST THE NUMBER AND CLASS OF
SHARES THAT MAY BE DELIVERED UNDER THE PLAN AND/OR THE NUMBER, CLASS, AND PRICE
OF SHARES COVERED BY EACH OUTSTANDING AWARD, AND THE NUMERICAL SHARE LIMITS SET
FORTH IN SECTIONS 3, 6, 7, 8, 9 AND 10.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION (THE “SUCCESSOR CORPORATION”).  IN THE EVENT THAT THE SUCCESSOR
CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE AWARD, THE PARTICIPANT WILL
FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE ALL OF HIS OR HER OUTSTANDING
OPTIONS AND STOCK APPRECIATION RIGHTS, INCLUDING SHARES AS TO WHICH SUCH AWARDS
WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE, ALL RESTRICTIONS ON RESTRICTED
STOCK WILL LAPSE, AND, WITH RESPECT TO RESTRICTED STOCK UNITS, PERFORMANCE
SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER VESTING CRITERIA
WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS AND CONDITIONS
MET.  IN ADDITION, IF THE SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE
AN OPTION OR STOCK APPRECIATION RIGHT IN THE EVENT OF A CHANGE IN CONTROL, THE
ADMINISTRATOR WILL NOTIFY THE PARTICIPANT IN WRITING OR ELECTRONICALLY THAT THE
OPTION OR STOCK APPRECIATION RIGHT WILL BE FULLY VESTED AND EXERCISABLE FOR A
PERIOD OF TIME DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, AND THE
OPTION OR STOCK APPRECIATION RIGHT WILL TERMINATE UPON THE EXPIRATION OF SUCH
PERIOD.


 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit, Performance Share or Performance Unit,
for each Share subject to such Award (or in the case of an Award settled in
cash, the number of implied shares determined by dividing the value of the Award
by the per share consideration received by holders of Common Stock in the Change
in Control), to be solely common stock of the Successor Corporation equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change in Control.

 

Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the

 

16

--------------------------------------------------------------------------------


 

Participant’s consent; provided, however, a modification to such Performance
Goals only to reflect the Successor Corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.

 


16.           TAX WITHHOLDING


 


(A)           WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR
CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY WILL HAVE THE POWER
AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL, FOREIGN OR OTHER
TAXES REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


 


(B)           WITHHOLDING ARRANGEMENTS.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT A PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR
IN PART BY (WITHOUT LIMITATION) (A) PAYING CASH, (B) ELECTING TO HAVE THE
COMPANY WITHHOLD OTHERWISE DELIVERABLE CASH OR SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY
ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO
BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SHARES OTHERWISE DELIVERABLE
TO THE PARTICIPANT THROUGH SUCH MEANS AS THE ADMINISTRATOR MAY DETERMINE IN ITS
SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  THE AMOUNT OF THE WITHHOLDING REQUIREMENT WILL BE
DEEMED TO INCLUDE ANY AMOUNT WHICH THE ADMINISTRATOR AGREES MAY BE WITHHELD AT
THE TIME THE ELECTION IS MADE, NOT TO EXCEED THE AMOUNT DETERMINED BY USING THE
MAXIMUM FEDERAL, STATE OR LOCAL MARGINAL INCOME TAX RATES APPLICABLE TO THE
PARTICIPANT WITH RESPECT TO THE AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE
WITHHELD IS TO BE DETERMINED.  THE FAIR MARKET VALUE OF THE SHARES TO BE
WITHHELD OR DELIVERED WILL BE DETERMINED AS OF THE DATE THAT THE TAXES ARE
REQUIRED TO BE WITHHELD.


 


17.           NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER THE PLAN NOR ANY
AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR WILL THEY
INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE, TO THE EXTENT
PERMITTED BY APPLICABLE LAWS.


 


18.           DATE OF GRANT.  THE DATE OF GRANT OF AN AWARD WILL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR. 
NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH PARTICIPANT WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


19.           TERM OF PLAN.  SUBJECT TO SECTION 23 OF THE PLAN, THE PLAN WILL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD.  IT WILL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 20 OF THE PLAN.


 


20.           AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AMENDMENT AND TERMINATION.  THE ADMINISTRATOR MAY AT ANY TIME
AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


 

17

--------------------------------------------------------------------------------



 


(B)           STOCKHOLDER APPROVAL.  THE COMPANY WILL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


 


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE RIGHTS OF ANY PARTICIPANT,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT AND THE
COMPANY.  TERMINATION OF THE PLAN WILL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO
EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER
THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


21.           CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)           LEGAL COMPLIANCE.  SHARES WILL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS AND WILL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


 


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


 


22.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY WILL NOT HAVE BEEN OBTAINED.


 


23.           STOCKHOLDER APPROVAL.  THE PLAN WILL BE SUBJECT TO APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED.  SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED IN THE MANNER AND TO THE
DEGREE REQUIRED UNDER APPLICABLE LAWS.


 

18

--------------------------------------------------------------------------------
